Citation Nr: 1119327	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 1979 and from November 1986 to November 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the evaluation for the Veteran's bilateral hearing loss to ten percent, effective April 21, 2006.

In an October 2008 statement, received at the Board in November 2008, the Veteran indicated that he wished to withdraw his request for a Travel Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

In November 2008, the Veteran submitted additional medical evidence to the RO, which was in turn forwarded to the Board, which has not yet been considered by the RO.  However, the Veteran included a waiver of initial RO consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2007, the Veteran reported that he had a pending hearing examination within the next several months.  In an April 2011 statement to the Board, the Veteran's representative requested that the results of that test and treatment records for the Veteran be obtained.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

Since becoming aware of the private treatment records, VA has not had an opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

In October 2008, the Veteran submitted the results of a private audiology examination conducted in August 2007.  This examination appears to show some worsening in the Veteran's disability since the last VA examination in July 2006.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report all treatment for his hearing loss disability since April 21, 2006, whether he had an audiology examination subsequent to his December 20007, and to complete authorizations for VA to obtain any private treatment records.  

Take the necessary steps to obtain any records of a 2008 audiology examination, in accordance with 38 C.F.R. § 3.159(e)(2).  

If the Veteran fails to provide necessary releases, advise him that he may obtain and submit the records himself.  Inform the Veteran of any evidence that cannot be obtained.

2.  Provide the Veteran a new VA audiology examination, to address the severity of his current bilateral hearing loss disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

3.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


